DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Topacio et al. (US 2016/0126171) in view of McAllister et al. (US 5,378,927).
As for claim 1, Topacio et al. disclose in Figs. 1-3 and the related text a structure comprising: 
a substrate 87 having a front side and a back side opposite the front side; 
back side metal levels 90/95 on the back side of the substrate 87; 
a solder ball 30 on the back side metal levels 90/95; and 
an interconnect 155/165/175/185/195 electrically connected to the solder ball 30, wherein the interconnect comprises: 
a stack of vias 165/185 in the back side metal levels 90/95 aligned with the solder ball 30, 
via connectors 155/175/195 in the back side metal levels perpendicular to and between the vias within the stack such that the adjacent vias 165/185 are electrically connected (fig. 2).  
Topacio et al. do not disclose wherein within the stack, adjacent vias in different metal levels are offset in a spiral step pattern. 
McAllister et al. teach in Fig. 2 and the related text within the stack, adjacent vias 19/21/23/25 in different metal levels are offset in a spiral step pattern (Col. 8 line 6-32). 
Topacio et al. and McAllister et al. are analogous art because they both are directed interconnections/wiring layouts and one of ordinary skill in the art would have had a reasonable expectation of success to modify Topacio et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Topacio et al. to include within the stack, adjacent vias in different metal levels are offset in a spiral step pattern as taught by McAllister, in order to provide an optimum via structure (McAllister et al.: Col. 2 lines 3-5).

As for claim 4, Topacio et al. in view McAllister disclose the structure of claim 1, Topacio et al. further disclose the via connectors 155/175/195 comprise any of conductive planes and wires [0034].  

As for claim 5, Topacio et al. in view McAllister disclose the structure of claim 1, Topacio et al. further disclose front side metal levels 75/80/85 on the front side of the substrate 87; controlled collapse chip connections 45/55 on the front side metal levels; a chip 15 mounted on the front side by the controlled collapse chip connections 45/55; solder balls 30 on the back side metal levels; and through substrate vias 205/200 extending through the substrate 87 from the front side metal levels to the back side metal levels, wherein the interconnect further comprises: a throught substrate via 205; a back section in the back side metal levels electrically connecting the solder ball 30 to the through substrate via 205; and a front section in the front side metal levels electrically connecting the through substrate via 205 to a controlled collapse chip connection 45/55 (fig. 2).  

As for claim 7, Topacio et al. in view McAllister disclose the structure of claim 5, Topacio et al. further disclose the controlled collapse chip connection 45/55 and the solder ball 30 electrically connected by the interconnect are offset, wherein the back section of the interconnect has spiral step patterned vias (in view of Fig. 2 of McAllister), and wherein the front section of the interconnect has stacked vias (fig. 2).  

Allowable Subject Matter
10.	Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “any two adjacent intermediate vias are offset by a same distance and any three adjacent intermediate vias in series form a same degree bend within the spiral step pattern”, as recited in claim 2.  Claim 3 depend on claim 2.
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “the stabilizer comprises: vias in the front side metal levels and in the back side metal levels encircling the interconnect, wherein adjacent vias in different metal levels are offset in a repeating step pattern; conductive plates in the front side metal levels and in the back side metal levels encircling the interconnect, wherein each via extends between and is in contact with adjacent conductive plates” as recited in claim 8; and “within the stacks, adjacent vias in different metal levels are offset in a spiral step pattern; and via connectors perpendicular to and between the vias within the stacks such that the adjacent vias are electrically connected; and a stabilizer laterally surrounding the interconnect, wherein the stabilizer is electrically isolated from the controlled collapse chip connections, the solder balls, and the interconnect”, as recited in claim 14.  Claims 9-13 and 15-20 depend on allowable claims 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811